Pieece, J.
This case comes before this court on an appeal, by a guardian ad litem of a fife tenant of a residuary income, from a decree of the Probate Court allowing the third account of the trustees under the will of Henry W. Bragg, deceased.
Henry W. Bragg left annuities to several persons, and provided by item six of his will that “if the income of my estate proves to be more than sufficient to pay the foregoing annuities, then I give such income as exceeds said annuities, to my said wife during her fife.” Upon the death of the widow and the annuitants, the residue of the estate was left to charitable corporations. The estate amounted to about $300,000, and the amount paid out for debts and expenses of administration was approximately $30,000. The income earned by the moneys used to pay debts and expenses of administration was $2,153.08. This income was transferred by the trustees from income account to principal account and added to the capital of the estate. The question at issue is, whether under the terms of the will the fife tenant is entitled to receive the income of the estate in excess of the annuities, or is entitled to the income of only so much of the residue of the estate as passes to the trustees and forms the corpus of the estate.
There is nothing in the will which indicates an intention to make a change from the accepted rule that a tenant for fife is entitled to the income from the time of the testator’s death; Minot v. Amory, 2 Cush. 377, Lovering v. Minot, 9 Cush. 151, Treadwell v. Cordis, 5. Gray, 341, Edwards v. *615Edwards, 183 Mass. 581, Ogden v. Allen, 225 Mass. 595; and there is nothing to indicate an intention that the life tenant should receive the net residuary income of the trust estate as distinguished from the income which the executor received during the administration of the estate and before it was turned over to the trustees. On the other hand, a fair construction of the will leads to the conclusion that the testator intended that the whole income should be paid to his wife subject to the payment of the annuities. Shaw v. Cordis, 143 Mass. 443, 446. Holgate v. Jennings, 24 Beav. 623, 626.

Decree reversed.